       CASE 0:21-cv-00153-WMW-KMM Doc. 18 Filed 02/17/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

Dana Maria Setzer-White and Debora Jo
Setzer,                                             Case No. 21-cv-153 (WMW/KMM)

                           Plaintiffs,             NOTICE OF APPEARANCE FOR
vs.                                                       CHARLES F. WEBBER

Equifax Information Services, LLC;
Experian Information Solutions, Inc.; Wells
Fargo Bank, N.A. d/b/a Wells Fargo Auto;
Hyundai Capital America d/b/a Kia Motors
Finance,

                           Defendants.


      PLEASE TAKE NOTICE that Charles F. Webber of Faegre Drinker Biddle &

Reath LLP appears as counsel of record for Wells Fargo Bank, N.A. in this action.



Dated: February 17, 2021                 s/ Charles F. Webber
                                         Charles F. Webber (#215247)
                                         Jessica Z. Savran (#348983)
                                         Attorneys for Wells Fargo Bank, N.A.
                                         FAEGRE DRINKER BIDDLE & REATH LLP
                                         2200 Wells Fargo Center
                                         90 South Seventh Street
                                         Minneapolis, MN 55402-3901
                                         Telephone: (612) 766-7000
                                         chuck.webber@faegredrinker.com
                                         jessica.savran@faegredrinker.com

                                         Attorneys for Wells Fargo Bank, N.A.
